PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of	
GERHARDT-HANSEN, ANDERS, et al.
Application No.: 16/574,138
Filed:  18 September 2019
Attorney Docket No.: BIG007 P345 
For:  DRIVE WHEEL FOR DRIVING A FEED CHAIN FOR THE DRY FEEDING OF LIVESTOCK  
 



: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)




This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed June 04, 2021, to make the above-identified application special.  

The request and petition are GRANTED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA).  

2.	Applicant must:

a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:

a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; 

5.	Applicant must submit: 

a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application);
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The request to participate in the PPH pilot program and petition comply with the above requirements.  Accordingly, the above-identified application has been accorded “special” status.

The PPH request indicated the type of OEE work product relied upon was a notice of decision to grant a patent with the mailroom date of February 08, 2021.  However, the Office was able to corroborate that the decision to grant a patent decision was not the first office action from the global/IP5 PPH participating office application containing the allowable/patentable claim(s).  For future reference the Notification of Reasons for Refusal containing the allowable/patentable claim(s) should be stated as the OEE work product relied upon along with the submission of the decision to grant a patent.  However, when submitting a Notification of Reasons for Refusal and the Decision to Grant a Patent the petitioner should submit a full translation of the OEE decision.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov.



/Dale A. Hall/Paralegal Specialist, OPET